Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 17/179991, filed on 02/19/2021. Claims 1-6 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2011/072891 to Reuter et al (henceforth referred to as Reuter).
Regarding claims 1-3 and 5, Reuter discloses an elevator door device (i.e. Fig. 4) configured to be mounted to an opposite surface of a car door facing a landing door or an opposite surface of the landing door facing the car door (i.e. paragraph 0044, lines 301-303: “the device 100.. on the car door side”), the elevator door engagement device comprising: 
an engaging body  comprising an engaging part (i.e. Fig. 4, ref. 110), the engaging part being configured to engage with an engaged part (i.e. Fig. 5b, ref. 210)  provided on a driven door that is either one of the landing door and the car door (i.e. paragraph 0044, lines 301-303: “rollers 210 attached on the shaft door side”), and transmit a driving force that moves a driving door in an opening and closing direction to the driven door, the driving door being the remaining one of the landing door and the car door, and 
a base (i.e. Fig. 4, ref. 102) that is connected to the driving door and the engaging body, wherein 
the position of the engaging part is changeable relative to the base in an aligning direction perpendicular to the opposite surface of the car door facing the landing door or the opposite surface of the landing door facing car door (i.e. Fig. 5a-5c, ref. 110 going from ref. 150 to 160), in which the landing door and the car door align with each other when the landing doors and the car doors are opened and closed.  
Wherein the engaging body or the base has an elongated hole (i.e. Fig. 6a, ref. 109a-c) extending in the aligning direction, and the elevator door engagement device further comprises a fixing part (i.e. shown in Fig. 6a, ref. 108) that is configured to pass through the elongated hole to fix the engaging part so as to allow the position of the engaging part to be changeable with respect to the aligning direction. 
Wherein the engaging part comprises: 
a first engaging section (i.e. Fig. 7c, ref. 110) that extends in a vertical direction; and 
a second engaging section (i.e. Fig. 7c, ref. 706) that extends in the vertical direction and aligns with the first engaging section in the opening and closing direction so as to be able to clamp the engaged part (i.e. Fig. 7c, ref. 210) in cooperation with the first engaging section, and 
the engaging part body further comprises: 
an engagement support part (i.e. Fig. 6a, ref. 109) that supports the engaging part, and comprises a first support section that supports the first engaging section and a second support section that supports the second engaging section;  
an interlock part (i.e. Fig. 8b, ref. 703) that interlocks the first support section and the second support section together; and 
a link part that is provided between the engaging part and the base, and comprises: 
a first link section (i.e. Fig. 8b, ref. 104) that connects the first engaging section to the base so as to allow the first engaging section to be movable relative to the base in the opening and closing direction; and 
a second link section (i.e. Fig. 8b, ref. 707) that connects the second engaging section to the base so as to allow the second engaging section to be movable relative to the base in the opening and closing direction. 
Wherein the engaging part comprises: 
a first engaging section (i.e. Fig. 7c, ref. 110) that extends in a vertical direction; and 
a second engaging section (i.e. Fig. 7c, ref. 706) that extends in the vertical direction and aligns with the first engaging section in the opening and closing direction of the landing doors and the car doors so as to be able to clamp the engaged part in cooperation with the first engaging section, and 
the engaging part body further comprises: 
an engagement support part (i.e. Fig. 6a, ref. 109) that supports the engaging part, and comprises a first support section that supports the first engaging section and a second support section that supports the second engaging section; 
each of the first support section and the second support section is provided with a jack member (i.e. Fig. 6b, ref. 680) that is configured to jack up the first support section and the second support section so as to allow the positions of the first support section and the second support section to be changeable with respect to the aligning direction; and 
the position of the engaging part is changeable with respect to the aligning direction through the jack up of the first support section and the second support section by the jack member.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654